DETAILED ACTION
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimoyama et al. (US 8045825) describes a generation unit operable to generate a mask image defined by sets of bits indicating a chroma key region and a non-chroma key region based on said chroma key color included in the first virtual space image.
Sakaguchi (US 6310627) describes to combine the deformed stereoscopic image of a garment and the image of a client by the chroma key combination method.
Dzhurinskiy et al. (US 9761053) describes depending upon the context, content anchors of the environmental model are selected which will be altered by suitable chroma key content. The chroma key content takes into consideration the position and orientation of the chroma key content relative to the content anchor and relative to the point of view that the environmental model is displayed from in order to accurately display chroma key content in a realistic manner.
Moore et al. (US 2011/0249090) describes the 2D insert video, and associated key signals, may be processed before being composited with the pre-rendered 3D foreground and background scenes to provide the illusion that a person is walking along a curved portion of the 3D video scene. As illustrated in Fig. 10, by such processing, the 2D insert video of the person 22 appearing in front of the chroma-key wall is distorted into a distorted video image. The video 
Daly et al. (US6335765) describes the 2D insert video, and associated key signals, may be processed before being composited with the pre-rendered 3D foreground and background scenes to provide the illusion that a person is walking along a curved portion of the 3D video scene. As illustrated in Fig. 10, by such processing, the 2D insert video of the person appearing in front of the chroma-key wall is distorted into a distorted video image. The video image is distorted such that the sides of the distorted image are perpendicular to the arc of a sphere or other shape of, e.g., the floor of the pre-rendered 3D scene in which the 2D video insert is to appear.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew B. Dernier on 6/30/2021.


Regarding claim 1, on line 11, at the end of the line, delete the extra period “.”


Reasons for Allowance
Claims 1-6, 8-10, and 12-13 are allowed.
Please refer to page 8 of applicant’s remarks for reasons indicating allowable subject matter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JWALANT AMIN/Primary Examiner, Art Unit 2612